CLEMENT, Circuit Judge,
dissenting:
Based on Allison v. Citgo Petroleum Co., 151 F.3d 402 (5th Cir.1998), and McManus v. Fleetwood Enters., 320 F.3d 545 (5th Cir.2003), the district court properly denied class certification to Plaintiffs.
Plaintiffs seek class certification under Rule 23(b)(2), which permits cases meeting the requirements of Rule 23(a) to be certified as class actions if “the party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunc-tive relief or corresponding declaratory relief with respect to the class as a whole.” FedR.CivP. 23(b)(2). Unlike Rule 23(b)(1) or (b)(3), Rule 23(b)(2) “was intended to focus on cases where broad, class-wide injunctive or declaratory relief is necessary.” Allison, 151 F.3d at 412.
Rule 23(b)(2) is silent as to whether monetary remedies may be sought in conjunction with injunctive or declaratory relief, but the Advisory Committee Notes on Rule 23 state that class certification under (b)(2) “does not extend to cases in which the appropriate final relief relates exclu*346sively or predominantly to money damages.” Id. at 411. Based on this language, the Fifth Circuit “neither allow[s] certification without regard to the monetary remedies being sought, nor restrictfs] certification to classes seeking exclusively injunctive or declaratory relief.” Id. The key question is whether “the predominant relief sought is injunctive or declaratory.” Id. at 411-412; Parker v. Time Warner Entm’t Co., L.P., 331 F.3d 13, 15 (2d Cir.2003). The corresponding question is whether the monetary relief is incidental to the requested injunctive or declaratory relief.1 Allison, 151 F.3d at 415. If in-junctive or declaratory relief does not predominate (or if monetary relief is not incidental), class certification under Rule 23(b)(2) is inappropriate.2 Id.
There are two circumstances in which Rule 23(b)(2) class certification is inappropriate. First, Rule 23(b)(2) does not provide for procedural safeguards like notice and opt-out rights, primarily because the class is presumed to be “homogenous and cohesive” due to “the group nature of the harm alleged and the broad character of the relief sought.” Id. at 413 (emphasis added). Therefore, if notice and/or opt-out rights seem to be necessary, then certification under Rule 23(b)(2) may be inappropriate. Id. (“Monetary relief ‘predominates’ under Rule 23(b)(2) when its presence in the litigation suggests that the procedural safeguards of notice and opt-out are necessary.”).
Second, Rule 23(b)(2) only permits monetary relief in the form of “uniform group remedies.” Id. at 414; McManus, 320 F.3d at 554. Uniform group remedies are consistent with Rule 23(b)(2) for two reasons: (1) they are “capable of computation by means of objective standards,” thus avoiding the need for “complex individualized determinations” and procedural safeguards like notice and opt-out rights; and (2) the group nature of the remedy ensures that the class remains “homogenous and cohesive.”3 Allison, 151 F.3d at 413, 415 (noting that “as claims for individually based money damages begin to predominate, the presumption of cohesiveness decreases”). Therefore, Rule 23(b)(2) class certification is inappropriate where the monetary relief requires “a specific or time-consuming inquiry into the varying circumstances and merits of each class member’s individual case.” Id.
Under the test articulated in Allison, it is clear that Rule 23(b)(2) class certification is inappropriate in this case. First, the majority opinion suggests that notice and opt-out rights are necessary: “Under our precedent, should the class be certified on remand, class members must be provided adequate notice, and the district court should consider the possibility of opt-out rights.”
*347Second, a uniform group remedy is not possible in this case because Plaintiffs seek individualized remedies based on the specific characteristics of each policy and policyholder.4 Plaintiffs concede that the “amount of the awards vary” based on “factors including the premium rates charged to African-Americans and Caucasians, the issue ages for each policy, and the benefits provided.” Monetary relief in a Rule 23(b)(2) class action should not be “dependent in any significant way on the intangible, subjective differences of each class member’s circumstances.” Allison, 151 F.3d at 415; Bolin v. Sears, Roebuck & Co., 231 F.3d 970, 975 n. 22 (5th Cir.2000) (stating that Rule 23(b)(2) was created to address “group, as opposed to individual!),] injuries”). Therefore, Rule 23(b)(2) class certification is inappropriate here.
Review of the record provides further evidence that Rule 23(b)(2) class certification is inappropriate. Plaintiffs seek: (1) an injunction prohibiting the collection of discriminatory premiums; (2) reformation of existing policies to equalize benefits; and (3) restitution of past premium overcharges or benefit overpayments. The parties appear to agree that: (1) the basis of Plaintiffs’ suit is the issuance of hundreds of different industrial life insurance policies by several hundred Defendants over a period of 50 to 65 years; (2) Defendants ceased issuing such policies in the mid-1970s (or, at the latest, the early 1980s); (3) many, if not most, of the industrial life insurance policies are no longer in effect; and (4) a large number of the remaining policies have been modified to some extent by Plaintiffs or Defendants. In this light, the first and second remedies sought by Plaintiffs would seem to be of little consequence to many, if not most, Plaintiffs because the injunction and reformation would only affect those Plaintiffs who still hold industrial life insurance policies that have remained largely unaltered for over 20 years (and up to 75 years). For Plaintiffs who do not fit into this category, the only relief would be monetary in nature: the restitution of past premium overcharges or benefit overpayments.
In sum, the factual basis of Plaintiffs’ suit indicates that injunctive or declaratory relief does not predominate and that the monetary relief is not incidental. McManus, 320 F.3d at 553-54 (concluding that the factual basis of plaintiffs’ suit was “markedly different from the paradigm Rule 23(b)(2) class action,” and thus class certification under Rule 23(b)(2) was inappropriate); James v. City of Dallas, 254 F.3d 551, 572 (5th Cir.2001) (analyzing the factual basis of plaintiffs’ suit and concluding that class certification was appropriate). As this Court stated in McManus, permitting this case to be certified under Rule 23(b)(2)
would undo the careful interplay between Rules 23(b)(2) and (b)(3) [because] the class members would potentially receive a poor substitute for individualized money damages, without the corresponding notice and opt-out benefits of Rule 23(b)(3)[,] and defendants would potentially be forced to pay what is effectively money damages, without the benefit of requiring plaintiffs to meet the rigorous Rule 23(b)(3) requirements.
320 F.3d at 554. This Court should not allow plaintiffs “to shoehorn damages actions into the Rule 23(b)(2) framework” and thus blur the distinctions between the *348different types of class actions.5 Bolin, 231 F.3d at 976. Therefore, I respectfully dissent.

. Incidental damages are defined as those "that flow directly from liability to the class as a whole on the claims forming the basis of the injunctive or declaratory relief.” Id.


. Equitable monetary relief, such as back pay, is not subject to the Allison predomination test. Allison, 151 F.3d at 415-16 ("If the instant case involved only claims for equitable monetary relief, [Pettway v. American Cast Iron Pipe Co., 494 F.2d 211 (5th Cir.1974)] would control. Pettway, however, did not address the availability in (b)(2) class actions of other forms of monetary relief, such as com-pensatoiy and punitive damages, nor did it have any occasion to do so.”).


.Footnote 22 of the majority opinion misrepresents the meaning of the term "uniform group remedies”. In a Rule 23(b)(2) class action, each class member does not need to receive the exact same amount of monetary relief. Allison, 151 F.3d at 415. However, the monetary relief awarded must be based on the "group nature of the harm alleged” rather than the individual harm suffered by each class member. Id. at 413, 415.


. Part IIIB of the majority opinion concedes that the individual issues in this case have diminished the cohesiveness of the class to the point where notice and opt-out rights are necessary.


. Part IIIB of the majority opinion indicates that: (1) it is "futile” to inquire whether in-junctive/declaratory or monetary relief predominates in a class action, and (2) "the [Rjule 23(b)(2) and (b)(3) devices may work in tandem,” even when the plaintiffs have only sought certification under Rule 23(b)(2). In effect, the majority opinion suggests that courts are free to certify class actions as they wish, without regard to the character of the class action or the strictures of Rule 23. Such avoidance of the rules governing class certification contravenes both the intent of Rule 23 and the caselaw of this Court. Allison, 151 F.3d at 415 n. 9 ("[Ojur cases have adopted the position taken by the Rule 23 advisory committee that monetary relief may not be sought in a(b)(2) class action if it predominates over the requested injunctive or declaratory relief.”); McManus, 320 F.3d at 554.